Citation Nr: 9913322	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-50 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left knee.

2.  Entitlement to service connection for a disability of the 
left wrist.

3.  Entitlement to service connection for a disability of the 
neck, shoulders, and back on a direct basis.

4.  Entitlement to secondary service connection for a 
disability of the neck, shoulders, and back.

5.  Entitlement to an increased evaluation for a service-
connected right knee disorder, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased evaluation for a service-
connected scar of the right elbow, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased evaluation for service-
connected scars of the face and scalp, currently evaluated as 
10 percent disabling.

8.  Entitlement to a rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).

9.  Entitlement to an earlier effective date for a 10 percent 
rating for a service-connected right knee disorder, prior to 
June 13, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
December 1970.  He also had active duty for training from 
July 14, 1979 to July 28, 1979, August 9, 1980 to August 23, 
1980, July 11, 1981 to July 25, 1981, and June 1, 1986 to 
June 13, 1986.  

This appeal arises from an August 1994 rating decision of the 
Roanoke, Virginia, regional office (RO) which denied service 
connection for a disability of the left knee and left wrist, 
and which denied compensable evaluations for the veteran's 
service-connected right knee disorder and scar of the right 
elbow.  The veteran was also granted a 10 percent disability 
rating for service-connected scars of the face and scalp.  
The veteran was notified of the decision on March 22, 1994.  
The notice of disagreement was received on March 22, 1995.  
The statement of the case with regard to the issues of 
service connection for a disability of the left knee and left 
wrist and an increased rating for service-connected scars of 
the face and scalp was promulgated in September 1996.  The 
veteran's substantive appeal on these issues was received in 
October 1996.  

With regard to the issues of increased evaluations for a 
service-connected right knee disorder and scar of the right 
elbow, a statement of the case was issued to the veteran in 
December 1996.  His substantive appeal was received in 
January 1997.  By a rating action dated in August 1995, the 
noncompensable evaluation assigned for a scar of the right 
elbow was increased to 10 percent, effective January 1993.  

This appeal also arises from a September 1996 rating decision 
that determined that a claim for service connection for a 
disability of the neck, shoulders, and back was not well 
grounded, and which assigned a 10 percent disability rating 
for PTSD, after granting service connection for the same.  
Further, the September 1996 rating decision granted a 10 
percent disability evaluation for the veteran's service-
connected right knee disorder, effective June 13, 1994.  The 
veteran filed a notice of disagreement with respect to the 
effective date for the grant of an increased evaluation for a 
service-connected right knee disorder in September 1996.  The 
statement of the case was issued in December 1996.  The 
veteran's substantive appeal was received in January 1997.  

In January 1997, a notice of disagreement was filed with 
regard to the issues of service connection for a disability 
of the neck, shoulders, and back and a rating in excess of 10 
percent for service-connected PTSD.  The statement of the 
case was promulgated in January 1997.  The veteran's 
substantive appeal was received in August 1997.

The Board of Veterans' Appeals (Board) observes that the 
veteran filed additional medical records in July 1998 that 
had not been considered previously by the RO.  However, in a 
January 1999 Informal Hearing Presentation, the veteran's 
representative waived review of the additional evidence by 
the RO and the issuance of a supplemental statement of the 
case.  Therefore, pursuant to 38 C.F.R. § 20.1304(c) (1998), 
that evidence need not be considered by the RO.

In view of the Board's finding that additional development is 
warranted with regard to the issues of service connection for 
a disability of the left wrist and left knee on a direct 
basis, service connection for a neck disability on a 
secondary basis and increased evaluations for a service-
connected right knee disorder, scar of the right elbow, and 
scars of the face and scalp, these issues will be discussed 
in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having degenerative 
joint disease of the cervical and lumbosacral spine and 
shoulders. 

2.  There is no competent medical evidence linking the 
veteran's degenerative joint disease of the cervical spine, 
lumbosacral spine and shoulders, or any other back and 
shoulder disability, with military service.

3.  There is no competent medical evidence linking the 
veteran's degenerative joint disease of the shoulders or back 
with his service-connected residuals of head trauma to 
include headaches, dizziness, and sleeplessness.

4.  The veteran's claim of service connection for a 
disability of the neck, shoulders and back is not plausible.

5.  The veteran's claim for secondary service connection for 
a disability of the shoulders and back is not plausible.

6.  The symptoms of the veteran's PTSD have resulted in 
definite social and industrial impairment.

7.  The veteran filed a claim for an increased evaluation of 
his service-connected right knee disorder on January 4, 1993.

8.  By a rating action dated in March 1994, the veteran was 
denied an increased evaluation of his service-connected right 
knee disorder; he was notified of the decision on March 22, 
1994.

9.  On March 22, 1995, the veteran filed a notice of 
disagreement with regard to the March 22, 1994 rating 
decision.

10.  By a rating action dated in September 1996, the 
noncompensable evaluation assigned to the veteran's service-
connected right knee disorder was increased to 10 percent 
effective from June 13, 1994.

11.  The symptomatology shown during the period from December 
21, 1992 was of sufficient severity to warrant a 10 percent 
rating for the veteran's right knee disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability of the neck, shoulders and back is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991), 
38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to secondary service connection 
for a disability of the shoulders and back is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991), 
38 C.F.R. § 3.310 (1998).

3.  Based on schedular criteria in effect prior to November 
7, 1996 and subsequent thereto, the criteria for a 30 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.129, 4.130, 4.132, Diagnostic Code 9411 (as in effect prior 
and subsequent to November 7, 1996).

4.  The criteria for an effective date of December 21, 1992 
for the grant of a 10 percent rating for a right knee 
disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400, 4.71 (a), Diagnostic Codes 5257, 
5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was treated for 
head trauma and a right knee injury.  Notably, he was hit by 
a "mule" in his right leg in March 1970.  After having been 
examined by the orthopedic clinic, the veteran was diagnosed 
as having a slight contusion of the right medial knee and 
medial collateral ligament.  In August 1970, the veteran was 
attacked from behind by an unknown assailant.  He suffered a 
four (4) inch scalp laceration, a one (1) inch right elbow 
laceration, and contusions about the scalp and right elbow.  
The veteran's DD Form 214 (Report of Transfer or Discharge) 
indicated that his military occupational specialty (MOS) was 
attack-assault man, and that he was awarded the Combat Action 
Ribbon.

In February 1971, the veteran filed a claim for service 
connection for a right knee injury and the residuals of a 
head and right arm injury.  

The veteran was afforded VA general medical and 
neuropsychiatric examinations in August 1971.  Significantly, 
he was found to have laceration scars on his scalp, right 
elbow, and bridge of the nose.  He had a full range of motion 
of the right knee.  His psychiatric condition was normal.  
There were no findings pertaining to the veteran's neck, 
shoulders, and back.

Service connection for the residuals of a right knee injury 
and a scar of the scalp and face and right elbow was granted 
in a September 1971 rating action.  Noncompensable disability 
ratings were assigned.

In a letter dated in May 1972, A. Eugene Douglas, M.D., 
reported that he had examined the veteran for complaints of 
dizziness, memory loss, headaches, and blurred vision 
"allegedly resulting from a head injury."  He noted that 
subsequent information received from the VA Hospital 
indicated that the veteran had no neurological damage.

Medical reports from Robert E. Feely, Jr., M.D., dated in 
March 1980, J. Irvin Biggs, M.D., dated in November 1980, and 
Southeastern Hospital dated in April 1971 were associated 
with the claims folder.  Those records indicate that the 
veteran received evaluations and treatment for diabetes 
mellitus, anxiety, and injuries stemming from an April 1971 
motor vehicle accident.  Dr. Biggs reported that the motor 
vehicle accident had caused contusion wounds to his left ear, 
left shoulder, and left forearm, lacerations to left ear, and 
moderately severe fractures of the left radius and ulna.  

In January 1993, the veteran filed a claim for service 
connection for multiple conditions including dizziness and 
insomnia.  He also indicated that his service-connected right 
knee disability had worsened.

The veteran was afforded a VA orthopedic examination in June 
1993.  He stated that his knees hurt when he walked, and that 
his right knee tended to give way.  There was no swelling of 
the knee.  Flexion of the right knee was to 130 degrees.  
Extension was full.  The patella moved freely.  An x-ray of 
the right knee was essentially negative.  The diagnosis was 
knee strain.  There were no findings pertaining to the neck, 
shoulders, or back.

Medical records from the Hampton VA Medical Center (VAMC) 
dated from December 21, 1992 show that the veteran was seen 
for complaints of knee and neck pain.  He noted that the 
condition was worse during the last couple of weeks.  He 
indicated that pain was worse with any kind of sedentary 
activity, like driving.  The examination revealed that the 
knees were not warm, swollen, or tender.  Range of motion and 
the ligaments were intact.  The assessment was pain and 
instability of knees, right greater than left, by history 
only.

In August 1993, the veteran was examined for complaints of 
neck pain.  He said that he received a head injury while in 
Vietnam.  Since that time, he stated that he had been 
experiencing pain.  He also endorsed intermittent scalp 
tenderness and headaches in the area of the old injury.  The 
veteran's neck was supple and nontender.  An x-ray showed 
degenerative changes in the mid-cervical spine.  There was no 
evidence of acute bone trauma.  The impression was neck pain.

In a statement received in December 1993, the veteran 
indicated that he was suffering from a sleep disorder.  He 
said that he initially developed trouble sleeping while 
serving in Vietnam.  He stated that his insomnia continued 
after service, and that the condition had progressively 
worsened over the years.  As a result of this sleep disorder, 
he maintained that he had developed neck and shoulder 
ailments.  

The veteran attached a letter from Bruce Colburn, Ph.D., 
dated in November 1993.  Dr. Colburn said he had been seeing 
the veteran since August 1993.  He stated that the veteran 
was receiving treatment for chronic sleep onset and sleep 
maintenance insomnia.  According to the veteran, the onset of 
his insomnia could be traced to his military service.  Dr. 
Colburn also noted that the veteran complained of chronic 
neck pain and shoulder pain from tension.  He added that 
there was a question as to whether the veteran suffered from 
PTSD.

In 1993, a November 1985 treatment note from Hampton Roads 
Orthopedic Associates was received.  It indicated that the 
veteran was seen for complaints of bilateral discomfort 
behind the patellae.  He gave a history of having been 
injured in a vehicle accident during his military service.  
On examination, the veteran did have mild crepitation with 
motion and some pain with patella manipulation.  He had no 
instability either anteroposteriorly or mediolaterally.  The 
impression was mild chondromalacia of the posterior patella.

By a rating action dated in March 1994, the veteran was 
denied an increased evaluation of his service-connected right 
knee disorder.  Notice of this decision was mailed to the 
veteran on March 22, 1994.

On June 13, 1994, the veteran filed a request for 
reconsideration of all his condition that had been previously 
determined to be nonservice-connected.  He also indicated 
that his service-connected disabilities warranted higher 
disability evaluations.  He reported that he had been 
receiving treatment through the Hampton VAMC.

The veteran was afforded a VA orthopedic and neurological 
examination in July 1994.  Notably, he complained of constant 
right knee pain that became worse with activity.  He stated 
that he experienced difficulty falling asleep due to 
nightmares.  He indicated that he had a history of head 
trauma, and that he occasionally suffered from 
lightheadedness and vertigo.  He added that he suffered from 
chronic intermittent generalized headaches.

On examination, the veteran was alert and oriented.  Cranial 
nerves II through XII were intact.  Deep tendon reflexes were 
plus two (2) bilaterally.  Motor strength was five (5) out of 
five (5) bilaterally.  Sensory examination was intact.  There 
was no evidence of swelling or deformity.  The veteran had 
zero (0) degree extension and 140 degrees flexion of the 
right knee.  There was no evidence of subluxation or lateral 
instability of the knee.  X-rays of the knees were normal.  
The diagnoses were bilateral knee injuries with pain but 
normal x-rays, rule out PTSD, status post head injury, and 
dizziness and headaches as secondary to head trauma.

In August 1994, the veteran was granted service connection 
for subjective complaints of dizziness and a sleep disorder 
as secondary to service-connected head trauma.  The 
noncompensable evaluation assigned to the veteran's service-
connected right knee disorder was continued.  The veteran was 
notified of this decision in September 1994.

A notice of disagreement was received from the veteran on 
March 22, 1995.  Therein, he indicated that he wish to appeal 
the March 22, 1994 and September 1994 rating decisions.  He 
stated the issues under appeal included an increased 
evaluation of his service connected right knee disorder.

In March 1995, the veteran filed a claim for service 
connection for PTSD.  He also re-asserted his claim for 
service connection for a disability of the neck, shoulders, 
and back as secondary to his service-connected residuals of 
head trauma to include dizziness and a sleep disorder.  In a 
statement received in September 1995, the veteran elaborated 
on his claim for secondary service connection.  He stated 
that his problem with neck, shoulder, and back pain was 
etiologically related to his inability to properly sleep.  

Treatment records from the Hampton VAMC dated from December 
1994 to June 1995 were associated with the claims folder.  In 
December 1994, the veteran was seen for complaints of pain in 
the neck, shoulders, and back.  X-rays of the lumbar and 
cervical spine were noted to show degenerative changes.  The 
assessment was spondylosis.

By a rating action dated in August 1995, the RO denied an 
increased evaluation of the veteran's right knee disability.  
The RO found that there was no evidence that demonstrated an 
increase in severity.  The issues of service connection for 
PTSD and disability of neck, shoulders, and back were 
deferred, pending additional development.

Thereafter, the veteran submitted copies of medical 
treatises.  Those treatises pertained to the correlation 
between dizziness, sleep, and depression and the development 
of neck and back problems.  The treatises contained no 
references to the veteran.

Additional medical records from the Hampton VAMC dated from 
August 1994 to August 1995 show that the veteran was treated 
for PTSD and complaints of neck, shoulder, back, and knee 
pain.  An August 1994 consultation report indicated that the 
veteran had been referred for a PTSD assessment.  The veteran 
was cooperative.  He discussed his Vietnam experiences in 
detail.  His thought content was logical and goal directed 
with no evidence of psychosis or thought disorder.  He denied 
suicidal or homicidal ideation, hallucinations, or 
flashbacks.  His mood was anxious but not depressed.  The 
veteran's affect was restricted.  He said he avoided things 
that reminded him of Vietnam.  He endorsed difficulties with 
hypervigilance and an exaggerated startle response.  He 
reported that he had been working as a pipe fitter since his 
discharge from service, and that he had been married since 
1971.  He said that he had a positive relationship with his 
family.  The veteran gave a past history of drug and alcohol 
abuse.  The impression was chronic PTSD, moderate impairment 
of social functioning.

In March 1995, the veteran was seen for a medication 
evaluation for his PTSD.  He stated that he been suffering 
from sleep disturbances for many years.  He also endorsed 
intrusive thoughts which were less frequent than they were in 
the past.  He denied persistent anxiety or depression.  The 
veteran reported that he had been seen previously at 
Riverside for his insomnia.  He indicated that he was 
married, and that his family provided strong support.  He 
added that he continued to work at the naval shipyard.  On 
mental status examination, the veteran's speech was logical 
and goal oriented.  There was no evidence of a though 
disorder.  He denied suicidal or homicidal ideation.  His 
affect was appropriate.  The diagnosis was PTSD.

The veteran was evaluated for complaints of neck, shoulder, 
and back pain in March 1995.  He attributed this pain to his 
problem with insomnia and flare-ups of his PTSD.  Following a 
physical examination, the assessment was chronic neck, 
shoulder, and low back pain secondary to degenerative joint 
disease.  

An August 1995 consultation report indicated that the veteran 
was seen for complaints of degenerative joint disease of the 
lumbosacral spine, cervical spine, and shoulders.  He also 
complained of bilateral knee problems.  A 1994 MRI was noted 
to have shown torn medial and lateral menisci.  On 
examination, there was positive cervical paraspinal muscle 
spasm.  There was also positive left lumbar parapineal muscle 
tenderness.  Straight leg raises were negative.  While there 
was positive crepitus of the knees, there was no joint laxity 
or effusion.  The impression was degenerative disc disease of 
the cervical and lumbosacral spine and shoulders and history 
of torn medial and lateral menisci of both knees.

In a letter notarized in September 1995, the veteran's wife 
asserted that the veteran suffered significant emotional and 
mental trauma as a result of his Vietnam experiences.  She 
said he became more irritable and prone to outbursts of 
anger.  She added that his memory and ability to concentrate 
were also impaired.  The veteran's wife stated that the 
veteran was plagued by recurrent nightmares, and that those 
nightmares interfered with his ability to sleep.  She also 
indicated that his right knee was painful, and that it would 
give way on prolonged standing or walking.

In September 1995, the veteran was afforded a series of VA 
examinations.  Upon a VA joints examination, the veteran gave 
a history of bilateral shoulder pain for 20 years.  He denied 
any history of direct trauma.  He related his shoulder 
problem to his service-connected PTSD.  He also stated that 
he had injured his right knee in service, and that he 
continued to experience pain in that knee.  The veteran moved 
slowly and worse a knee brace.  There was no evidence of 
swelling, deformity, or subluxation or instability of the 
knees.  The range of motion of the veteran's right knee was 
from zero (0) to 30 degrees.  His right shoulder demonstrated 
150 degrees of flexion and 160 degrees of abduction.  His 
left shoulder demonstrated 40 degrees of flexion and 50 
degrees of abduction.  The examiner noted that the veteran 
would "not perform movements on presumption of pain."  An 
October 1994 report of a MRI showed a tear of the posterior 
horn of the medial meniscus of the right knee.  X-rays of the 
shoulders revealed a minimal glenoid degenerative change at 
the right shoulder and degenerative lipping at the left 
acromioclavicular joint.  The diagnoses were degenerative 
joint disease acromioclavicular joint, glenoid degenerative 
change of the right shoulder, and right knee pain, status 
post injury in remote past and meniscal injury on MRI.  The 
examiner stated that the restricted range of motion of the 
veteran's right knee was partly due his injury status and 
partly due to a psychosomatic condition.

The veteran was also afforded a VA spine examination.  He 
gave a 20 year history of neck and low back pain.  He denied 
any direct trauma.  Again, he related his problem to his 
PTSD.  X-rays showed degenerative joint disease of the 
cervical and lumbosacral spine.  Following a physical 
examination, the veteran was diagnosed as having cervical and 
low back pain with loss of range of motion due partly to 
osteoarthritis and partly a psychosomatic condition.  While 
he was noted to complain of PTSD, there were no findings that 
related the veteran's neck and back problem to that or any 
other service-connected disability.  The veteran was noted to 
have not been very cooperative during the examination.  

The veteran's September 1995 examinations included a VA PTSD 
examination.  There, he discussed his inservice stressors.  
He stated that he worked in the shipyard.  He remarked that 
he didn't know anything about the lives of his colleagues.  
He stated that he did not have any friends.  He endorsed 
intrusive memories and recurrent nightmares.  He said that he 
felt detached from others, and that he had a restricted 
affect.  The veteran indicated that he had no outside 
activities besides work.  He complained of irritability, 
hypervigilance, and difficulty staying asleep.  Objectively, 
the veteran's speech was relevant and goal oriented.  There 
was no evidence of overt delusions or hallucinations.  His 
insight and judgment were fair to good.  The diagnosis was 
chronic PTSD.

By a rating action dated in September 1996, service 
connection for PTSD was granted.  A 10 percent disability 
evaluation was assigned.  The veteran's claim for a 
disability of the neck, shoulders, and back was found to be 
not well grounded.  The RO found that there was no evidence 
that any disability of the neck, shoulders, or back was 
incurred in or aggravated by the veteran's military service.  
The noncompensable disability rating assigned to the 
veteran's right knee disorder was increased to 10 percent.  
The RO determined that a 10 percent rating was appropriate 
because the record showed that the veteran experienced 
painful motion.  The effective date of the award was June 13, 
1994.

In a statement received in September 1996, the veteran 
asserted that the effective date of the increased rating for 
his service-connected right knee was in error.  He argued 
that he had filed a timely notice of disagreement with regard 
to the March 1994 rating decision that originally denied his 
claim.  

In 1996, a medical report from James R. Schwartz, M.D., dated 
in March 1995 was associated with the claims folder.  The 
veteran was noted to have been evaluated for his orthopedic 
complaints.  He stated that he had injured his right knee in 
service and during active duty for training.  He complained 
of constant, intense pain at the top of the right kneecap.  
He also complained that his right knee would lock after 
prolonged sitting, and that standing and walking caused his 
knee to give away.  The veteran had a full range of motion of 
the knees.  There was no effusion.  There was mild tenderness 
medially and laterally.  The veteran had good stability.  X-
rays showed some medial joint line narrowing and 
patellofemoral changes, possibly early arthritis.  The 1994 
MRI was referenced.  The impression was mild degenerative 
changes including medial and lateral menisci and mild 
patellofemoral arthrosis.

In a Statement of the Case dated in December 1996, the RO 
denied an earlier effective date for the increased evaluation 
for a right knee disorder.  The RO concluded that the June 
13, 1994 effective date had been based on the fact that this 
was the date of the previously disallowed claim.

The veteran filed a notice of disagreement in January 1997.  
He asserted that his PTSD was incorrectly evaluated as 10 
percent disabling.  He maintained that the evidence of record 
clearly supported a 30 percent disability evaluation.  He 
stated a definite impairment of his social and industrial 
adaptability had been demonstrated.  The veteran also argued 
that the RO had failed to consider his claim for service 
connection for a disability of the neck, shoulders, and back 
on a secondary basis.  He said that there was an obvious 
etiological link between his neck, shoulder, and problem and 
his episodes of headaches, dizziness, and insomnia.  

A Statement of the Case was promulgated in January 1997.  
This Statement of the Case included the issue of secondary 
service connection for a disability of the shoulders and 
back.

Medical records from the Hampton VAMC dated from January 1997 
to May 1997 show that the veteran was followed for his PTSD 
and neck, shoulder, and back pain.  Of note, the veteran was 
evaluated for medication management in May 1997.  He stated 
that the symptoms of his PTSD had become more chronic since 
his last visit.  He said the frequency of his nightmares had 
increased.  The veteran indicated that his ritualistic 
behavior such as checking locked doors was becoming more 
obsessive.  He stated that he slept with a gun beside his 
bed.  Other than his family, he remarked that he did not 
socialize with people.  On mental status examination, 
evidence of psychotic symptoms was not present.  The veteran 
did not express current suicidal or homicidal ideation.  His 
mood was dysphoric and anxious.  He became tearful at times.  
His affect was appropriate to content.  The diagnosis was 
chronic PTSD.  His medications were increased.  While there 
were references to complaints of neck, shoulder, and low back 
pain, the records contained no findings that related these 
complaints to any service-connected disability.

In August 1997, the veteran filed a substantive appeal with 
regard to issues, including secondary service connection for 
a disability of the shoulders, and back and an increased 
rating for service-connected PTSD.  Notably, he indicated 
that he was "seeking an evaluation of 30 percent" for his 
service-connected PTSD.  He argued that the evidence of 
record reflected that his PTSD warranted a 30 percent 
disability evaluation.  

Service connection for a disability of the shoulders and back 
as secondary to service-connected head trauma, dizziness, and 
sleep disorder was denied in January 1998.  The RO found that 
the veteran had failed to submit any medical evidence of a 
relationship between his diagnosed degenerative joint disease 
of the back, and shoulders and any disease or disability of 
service origin.  The veteran's claim for a rating in excess 
of 10 percent for PTSD was also denied.  A supplemental 
statement of the case was furnished to the veteran in January 
1998.

In its Informal Hearing Presentation dated in July 1998, the 
veteran's representative argued that the veteran's September 
1995 VA PTSD examination was inadequate for rating purposes.  
The representative maintained that the "DSM-IV, 1994" 
recommended that the evaluation of PTSD include a five-pole 
multiaxial assessment.  

In August 1998, the veteran submitted additional medical 
records in support of his claims.  Notably, treatment records 
from the Hampton VAMC dated from October 1997 to February 
1998 show that the veteran continued to be followed for his 
PTSD.  In October 1997, he reported that he had been 
experiencing more startle symptoms and perceptual 
disturbances.  He indicated that his symptoms had been 
exacerbated by being nearly robbed near work.  The veteran 
stated that there had been some improvement in his 
ritualistic behavior.  He said that his socialization was 
limited to his family.  He added that he kept to himself at 
work.  Evidence of psychotic symptoms was not present.  The 
veteran did not express current suicidal or homicidal 
ideation.  His mood was dysphoric and anxious.  His affect 
was appropriate.  The diagnosis was chronic PTSD.  Similar 
findings were made in February 1998.

In a letter dated in April 1998, E.P. Burdick, M.D., reported 
that he had recently evaluated the veteran for PTSD.  The 
veteran was noted to have endorsed symptoms of intrusive 
memories, insomnia, and nightmares.  Dr. Burdick stated that 
the veteran exhibited feelings of detachment from most people 
even family members, and that he had a very restricted range 
of feelings.  He also indicated that PTSD had caused 
hypervigilance, an exaggerated startle response, and poor 
concentration.  It was Dr. Burdick's opinion that the veteran 
had been "moderately damaged" as a result of his PTSD.

A May 1998 neurological consultation report from Robert A. 
Nash, M.D., shows that the veteran was examined for 
complaints of pain in his neck, shoulders, and back.  The 
veteran stated that he was injured in Vietnam when he was 
struck in the head by an M16 rifle butt.  He said that he 
experienced neck pain, but that he was able to continue with 
his duties.  He remarked that been suffering from headaches, 
dizziness, and blurred vision since that time.  He added that 
he had been diagnosed as having PTSD.  Following a physical 
examination, the veteran was diagnosed, in pertinent part, as 
having cervical sprain, cervical muscle spasm, and sleep 
disturbances.  Dr. Nash found that the cervical sprain and 
muscle spasm were "directly related to injuries sustained in 
Vietnam."


II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show that (1) a current 
disability exists and (2) the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); See also Allen v. Brown, 7 
Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions, see, 
e.g., 38 U.S.C.A. § 1112 (West 1991 & Supp. 1998).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  See also Jones v. Brown, 
7 Vet. App. 134, 137 (1994) (noting that a well-grounded 
claim for secondary service connection requires medical 
evidence to render plausible a connection or relationship 
between the service-connected disorder and the new disorder).

With respect to the veteran's claims of service connection 
for disability of his neck, back and shoulders, the record in 
this case lacks the third element of a well grounded claim 
under Caluza.  In particular, there is no medical evidence of 
a causal link between any current back or shoulder disability 
and military service.  In reaching this conclusion, the Board 
carefully considered the May 1998 opinion of Dr. Nash.  
However, Dr. Nash only attributed the veteran's cervical 
sprain and cervical spasm to the in-service head injury.  Dr. 
Nash did not attribute any back or shoulder disability to 
that injury.  Moreover, although the veteran's statements 
regarding the incurrence of the in-service injury are 
presumed credible, see Espiritu and Arms v. West, 12 Vet App 
188 (1999), his statements regarding the etiology of his 
current back and shoulder disability are not competent 
medical evidence, because he is not shown to have the 
training, background, or expertise necessary to render such 
an opinion.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) 
(appellant-nurse's statement held not to create nexus in 
claim of entitlement to service connection for heart 
disorder, where nurse was not shown to have cardiological 
expertise).  Therefore, his claim of service connection for 
back and shoulder disability is not well grounded.

With respect to the veteran's claims of secondary service 
connection for disability of his shoulders and back, see 
Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998), 
cert. den. 119 S.Ct. 404 (1998), what is lacking under the 
Caluza/Jones test in the present case is medical evidence 
that the veteran's degenerative joint disease of the 
shoulders and back are attributable to his service-connected 
headaches, dizziness, and sleeplessness.  The veteran has not 
offered any medical opinion that his diagnosed degenerative 
joint disease of the shoulders and back was either caused or 
aggravated by any residual of his service-connected head 
trauma to include headaches, dizziness, and sleeplessness.  
The veteran's opinion that his shoulder and back disabilities 
are etiologically related to his service-connected headaches, 
dizziness, or sleeplessness does not meet this standard.  As 
noted above, questions of medical diagnosis or causation 
require the expertise of a medical professional.  See 
Espiritu.


B.  Rating in Excess of 10 Percent for 
Service-Connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  The version most favorable to the appellant 
will therefore be considered.  However, pursuant to 38 
U.S.C.A. § 5110(g), the Board observes that for any date 
prior to November 7, 1996, the VA can not apply the revised 
mental disorder rating schedule.  See Rhodan v. West, 12 Vet. 
App. 55 (1998).

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; in 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (as in effect prior to November 7, 1996).  The 
severity of disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful employment and decrease in work efficiency.  The 
VA could not under evaluate the emotionally sick veteran with 
a good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect from November 7, 
1996).

The veteran' service-connected PTSD is currently evaluated as 
10 percent disabling.  Prior to November 1996, a 10 percent 
rating was assigned for PTSD when there is emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. §  
Part 4 Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases for its 
decision.  38 C.F.R. § 7104(d)(1) (West Supp. 1998).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West Supp. 1998).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).        
30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during 

periods of significant stress, or; 
symptoms controlled by continuous 
medication...............                           
10

38 C.F.R. §  Part 4 Diagnostic Code 9411 (1998).

Upon review of the claims file, the Board finds that the 
veteran's PTSD is such that it warrants an increased rating 
to 30 percent under both the new criteria and old criteria.  
The veteran's service-connected psychiatric disability has 
resulted in occupational and social impairment with reduction 
in initiative, flexibility, efficiency, and reliability 
levels.  Although he currently retains full-time employment, 
the veteran reports that he experiences depression, anxiety, 
insomnia, recurrent nightmares, and some impairment of 
concentration.  He adds that he avoids contact with the 
public, and that his social contact is limited to his family.  
The April 1998 report from Dr. Burdick indicated that the 
veteran was moderately damaged as a result of his PTSD. 

Although the evidence supports a finding of occupational and 
social impairment with reduced reliability and productivity 
warranting a 30 percent evaluation under the old and revised 
criteria, an evaluation in excess of 30 percent is not for 
consideration.  The veteran indicated in his August 1997 
substantive appeal that he was "seeking an evaluation of 30 
percent" for his PTSD.  Thus, as there is a clearly and 
consistently expressed intent on the part of the veteran to 
limit consideration of his PTSD to whether a 30 percent 
disability rating is appropriate, the Board finds that the 
veteran's appeal has been resolved.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Consideration of higher evaluation for 
service-connected PTSD would be inappropriate.

The veteran's representative has asserted that the September 
1995 VA PTSD examination was inadequate, and that the matter 
should be remanded for a more thorough examination.  The 
Board recognizes that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  However, the Board finds that no useful purpose 
would be served in Remanding this matter for additional 
development.  The veteran has requested a 30 percent 
disability rating for his PTSD and, by virtue of this 
decision, the 30 percent disability rating has been granted.

C.  Earlier Effective Date

The effective date of an increase in compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (1998).  "In computing the 
time limit for filing a written document, the first day of 
the specified period will be excluded and the last day 
included.  Where the time limit would expire on a Saturday, 
Sunday, or legal holiday, the next succeeding workday will be 
included in the computation."  38 C.F.R. § 20.305(b) (1998). 

The veteran submitted a claim for an increased rating of his 
right knee disorder on January 4, 1993.  The request for an 
increased rating was denied in March 1994.  The veteran was 
properly notified of this decision in a letter dated on March 
22, 1994.

Under the provisions of 38 U.S.C.A. § 7105 (b)(1) (West 
1991), a notice of disagreement is to be filed within one 
year from the date of the mailing of notice of the initial 
determination.  The Board further notes that the March 22, 
1995 statement from the veteran, which identified itself as 
notice of disagreement, was received within one year of the 
March 22, 1994 notification.

Hence, in view of the fact that the veteran submitted this 
notice of disagreement within the one-year statutory 
provision, the prior claim remained open, and the relevant 
date of claim was in January 1993, not June 1994.  To the 
extent that the effective date for the 10 percent rating 
should be in January 1993, as compared to June 1994, the 
veteran's claim must be granted.

As noted in the provisions of 38 C.F.R. § 3.400 (o)(2), if it 
is factually ascertainable that there was an increase in 
disability, and a claim is submitted within one year of that 
date, the effective date will be the date the increase became 
factually ascertainable.  Hence, in view of the fact that the 
relevant date for receipt of claim was in January 1993, the 
Board must consider the evidence of record from February 1992 
to January 1993 to determine if a 10 percent rating would 
have been warranted during that period.

The veteran was treated during this period at the Hampton 
VAMC.  When he was seen in December 1992, he had complaints 
of right knee pain.

Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned when there is slight recurrent subluxation or 
lateral instability of the knee.  As referenced above, the 
treatment reports from the Hampton VAMC indicated that the 
ligaments of the veteran's right knee were intact.  A 10 
percent evaluation under Diagnostic Code 5257 would be 
inappropriate.

Under Diagnostic Code 5260, where flexion of the leg is 
limited to 45 degrees, a 10 percent rating will be assigned.  
A 20 percent rating is assigned where flexion is limited to 
30 degrees.  Diagnostic Code 5261 provides for limitation of 
extension of the leg.  When extension is limited to 10 
degrees, a 10 percent rating will be assigned.  A 20 percent 
disability rating is assigned where extension is limited to 
15 degrees.  38 C.F.R. § 4.71, Plate II shows normal 
extension to be to zero degrees and normal flexion to be to 
140 degrees.  

However, in considering the rating to be assigned, the Board 
must be mindful of the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therein, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 (1998) and § 4.45 (1998), and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1998) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  

The December 1992 treatment notes from the Hampton VAMC 
indicated that the range of motion of the veteran's right 
knee was normal.  Complaints of chronic right knee pain at 
this time.  Therefore, the Board finds that a 10 percent 
rating for the veteran's right knee disorder is deemed 
warranted under the provisions of Diagnostic Code 5260.  See 
DeLuca.  In other words, in view of these treatment reports, 
the Board finds that it was factually ascertainable that the 
criteria for the 10 percent rating initially manifested on 
December 21, 1992, the date of the VA treatment. 

In rendering this decision, the Board concludes that this 
symptomatology did not support a conclusion that it was 
factually ascertainable that the criteria for a 20 percent 
rating were met during this period.  Notably, there is no 
evidence of functional impairment of the right knee 
equivalent to limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  The Board therefore 
concludes that a rating in excess of 10 percent for the 
period one-year period prior to January 1993 is not 
appropriate.

In summary, the Board concludes that an effective date of 
December 21, 1992 for the grant of a 10 percent rating for a 
right knee disorder is warranted.  However, an effective date 
earlier than this date is not appropriate because there is no 
evidence of treatment for the right knee between January and 
December 1992.


ORDER

Entitlement to secondary service connection for a disability 
of the shoulders and back is denied.

Entitlement to service connection for a disability of the 
neck, shoulders and back on a direct basis is denied.

Entitlement to a 30 percent disability evaluation for 
service-connected PTSD is granted, subject to the applicable 
criteria governing the payment of monetary benefits.

An effective date of December 21, 1992, for the award of a 10 
percent rating for a right knee disorder is granted, subject 
to the provisions governing the payment of monetary benefits.


REMAND

In essence, the veteran contends that his service-connected 
right knee disorder is more disabling than recognized by the 
10 percent evaluation currently in effect.  He states that he 
suffers constant right knee pain, that prolonged sitting 
causes his knee to lock, and that prolonged standing or 
walking causes the knee to give way.  

The veteran was afforded a VA joints examination in September 
1995.  That examination is inadequate for the purpose of 
evaluating the veteran's right knee disorder.  Notably, the 
examiner indicated that the restricted range of motion of the 
veteran's right knee was due in part to his injury status and 
in part to a psychosomatic condition.  This finding failed to 
adequately evaluate the veteran's complaints of pain on 
movement and use as required by DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Court has stated that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown.  

Similarly, in an April 1995 report from Ken J. Tompkins, 
M.D., the scar of the veteran's right elbow was noted to have 
caused a decreased range of motion in addition to pain and 
recurrent ulcerations.  There is no indication that the RO 
has sought to determine the level of functional impairment of 
the veteran's right elbow due to his service-connected scar.  
Again, in evaluating a service-connected disability involving 
a joint, the Court held that the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 (1998) and § 4.45 (1998), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1998) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  Thus, the veteran should be afforded a 
VA dermatology examination to determine the level of 
functional impairment of the veteran's right elbow.

With regard to his service-connected scars of the scalp and 
forehead, the Board finds that the veteran's June 1993 skin 
examination was inadequate for rating purposes.  Rather than 
discussing if there was any disfigurement resulting from the 
forehead and/or facial laceration scars and describing the 
extent and severity of any disfigurement, the examination 
report merely referred to photographs in the file.  As 
previously referenced, the Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown.  As the degree of any disfigurement is a 
medical determination, a medical opinion must be obtained on 
that question.  The veteran should be afforded a VA 
dermatological examination.

Moreover, in Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping of the symptomatology of the other 
conditions.  In Esteban, the Court found that residuals of a 
face injury could be rated separately under disfigurement, 
painful scars and facial muscle damage.  It should be 
determined whether the separate manifestations of the 
veteran's forehead and/or facial laceration scars may be 
rated independently.

In addition to the foregoing, the veteran contends that he 
currently suffers from a disability of the left knee and left 
wrist, and that those conditions are a residual of an injury 
which occurred during active duty for training in July 1981.  
He states that he has experienced increasing pain and 
difficulties since having fallen.  He argues that treatment 
records from Langley Air Force Base dated in September 1981 
document his treatment for those injuries.  He says that he 
received his referral for treatment from the reserve unit's 
physician, H.M.I. Anderson.  Since there are no records 
pertaining to this reserve service injury in the veteran's 
service medical records, he should be informed that he may 
submit additional alternative evidence to support his claim, 
to include a statement from Dr. Anderson.

Finally, in a recently submitted report from Robert A. Nash, 
M.D., the veteran's complaints of neck pain appear to have 
been attributed to an inservice head injury.  Dr. Nash opined 
that the veteran's cervical sprain and cervical muscle spasm 
were etiologically related to the injuries he sustained in 
service.  As referenced above, the status of a disability is 
a medical determination which must be made from the records, 
without resort to independent medical judgment by the Board.  
See Colvin v. Derwinski.  Accordingly, the veteran should be 
afforded a VA orthopedic examination to properly determine 
the etiology of any current disability of the neck.  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
right knee disorder, scar of the right 
elbow, and/or facial scars since February 
1998.  The veteran should also be asked 
the names and addresses of all medical 
care providers who treated his disability 
of the neck since discharge and his left 
wrist and left knee disability since July 
1981.  After securing the necessary 
release(s), the RO should obtain those 
records.

2.  The RO should also advise the veteran 
that he may submit alternate evidence to 
substantiate his claims for service 
connection for a left knee and left wrist 
disability.  This evidence may include a 
statement from the veteran's reserve unit 
physician (H.M.I. Anderson); accident 
reports; statements from individuals who 
served with the veteran ("buddy" 
certificates or affidavits); employment 
physical examinations; medical evidence 
from hospitals, clinics from which and 
private physicians from whom he may have 
received treatment, especially soon after 
discharge or after his alleged 1981 fall; 
letters written contemporaneous to the 
injuries in question; and insurance 
examinations.  The RO should assist the 
appellant in this respect.  With regard 
to his injuries in 1981, he should be 
asked whether he reported these injuries 
and to whom, whether he was seen by a 
medical facility at the time, and whether 
he was relieved from his duties following 
the injuries.  All leads should be 
followed up.

3.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Hampton VAMC or any other 
identified VA facility since February 
1998.  After securing the necessary 
release(s), the RO should obtain these 
records.  Once obtained, all records must 
be associated with the claims folder.

4.  The RO should schedule the veteran 
for VA orthopedic and dermatology 
examinations.  The veteran should be 
notified of the date, time and place of 
the examinations in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for an examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  

5.  After the above has been 
accomplished, the appellant should be 
afforded VA orthopedic and dermatology 
examinations.  A copy of this Remand 
decision must be provided to each 
examining physician.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review.  Such tests as the examining 
physicians deem necessary should be 
performed.  The RO should determine 
whether the veteran has submitted well-
grounded claims for service connection 
for a left knee and left wrist 
disability.  If so, appropriate medical 
development should be ordered.

a.  Instructions for the orthopedic 
examiner:  The examiner should address 
each matter below.  The answers should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examination must include 
measurements of the ranges of motion of 
the right knee in degrees, with normal 
flexion being to 140 degrees and normal 
extension being to 0 degrees.

II.  The examiner should state 
whether the cartilage of the right knee 
is dislocated, with frequent episodes of 
"locking," pain, and effusion into the 
joint.

III.  If lateral instability or 
subluxation of the right knee is present, 
it should be described as either mild, 
moderate, or severe.

IV.  The examiner should be asked to 
determine whether the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

V.  The examiner should also be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

VII.  The examiner should also 
determine the correct diagnosis of any 
current disability of the neck.  The 
examiner should be asked whether it is at 
least likely as not that any disability 
of the neck is etiologically related to 
or is being aggravated by the veteran's 
service connected subjective complaints 
of headaches, dizziness, etc., secondary 
to brain trauma.  If aggravated, the 
degree of aggravation should be 
described.  The examiner should consider 
all material evidence contained in the 
claims folder.  The evidence considered 
by the examiner should include, but not 
be limited to, the May 1998 report from 
Dr. Nash.  The reasons for any decision 
made by the examiner should be discussed 
in detail.  If the examiner disagrees 
with any opinion of record, he/she should 
indicate the reasons thereof.

b.  Instructions for the dermatology 
examiner:  The examiner should note the 
location of the veteran's service-
connected scars.  The size of each scar 
should be reported.  The examiner should 
state whether each existing scar is 
disfiguring and, if so, to what degree.  
It should be noted whether any scar is 
slightly, moderately, severely or 
completely disfiguring; whether any scar 
produces a marked and unsightly deformity 
of the eyelids, lips or auricles; and 
whether any scar causes an exceptionally 
repugnant deformity of one side of the 
face or marked or repugnant bilateral 
disfigurement.  The examiner should note 
whether there is any tissue loss and 
cicatrization, and whether there is 
marked discoloration or color contrast.  
The examiner should indicate whether any 
scar is poorly nourished, tender, and 
painful on objective demonstration, or 
whether any scar repeatedly ulcerates.  
The examiner should also note whether any 
scar affects functioning of the affected 
part.  The answers should reflect the 
physician's best judgment based on his 
education and experience.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

7.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  The RO should 
consider whether separate ratings can be 
assigned to each scar and the 
manifestations related thereto.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994). 
If any of the benefits sought on appeal 
remain denied, the veteran should be 
furnished a supplemental statement of the 
case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate.  If the 
veteran fails to appear for an 
examination, the letter scheduling him 
for the examination and the letter 
informing him of the consequences of his 
failure to appear should be included in 
the claims folder.  The veteran and his 
representative should be given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional factual and medical evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

